Exhibit 10.48

BLUE COAT SYSTEMS, INC.

PROFIT SHARING PLAN

(As Amended Effective May 1, 2008)

 

1. PURPOSES OF THE PLAN

 

  1.1 The Blue Coat Systems, Inc. Profit Sharing Plan (the “Plan”) is
established to promote the interests of the Company and reward employees for the
achievement of superior financial results.

 

2. ADMINISTRATION OF THE PLAN

 

  2.1 The Compensation Committee of the Board of Directors of the Company (the
“Committee”) shall approve the Plan and adopt rules and regulations to implement
the Plan. Decisions of the Committee shall be final and binding on all parties
who have an interest in the Plan.

 

3. DETERMINATION OF PARTICIPANTS

 

  3.1 An individual shall be eligible to participate in the Plan if he or she is
an Employee on the first day of the last month of the fiscal quarter. Payments
to eligible employees who joined the Company within the quarter will be
pro-rated based on the number of days of employment, divided by the total days
within the quarter.

 

  3.2 For purposes of the Plan:

(i) An individual shall be considered an “Employee” as long as such individual
remains employed by the Company or one or more of its Subsidiaries. Sales
personnel on commission are excluded from the Plan.

 

4. PROFIT SHARING AWARDS

 

  4.1 The profit sharing plan is established as an incentive to achieve superior
financial results. Profit sharing is applicable for fiscal quarters in which the
Operating Profit (“OP”) exceeds 10%. OP is calculated as the Company’s gross
profit minus operating expenses. For purposes of the profit sharing calculation,
OP is calculated before expense, if any, under the Plan. The Plan pays 20% of an
individual’s target rate for each 1% of OP in excess of 10%, such that 100% of
an individual’s target is paid at OP of 15%. Payments under the Plan are not
capped. Target rates by level are 30% for Tier One, 15% for Tier Two and 7.5%
for Tier Three. Tier One shall consist of Section 16 executives and certain
other senior officers or employees approved by Compensation Committee. Tier Two
shall consist of Vice Presidents, Directors and Senior Managers. Tier Three
shall consist of all other employees. Sales personnel on commission are excluded
from the Plan. In appropriate circumstances, one or more additional tiers may be
established (each a “Supplemental Tier”). The establishment of a Supplemental
Tier and the employees assigned to the Supplemental Tier must be approved by the
Compensation Committee.

 

  4.2 The aggregate bonus pool established by the formula set forth in
Section 4.1 above shall be allocated among the eligible Employees in accordance
with this Section 4.2 and as approved the Compensation Committee in connection
with a Supplemental Tier.

 

  A. Tier One profit sharing payout at target is 30% of quarterly base pay.

 

  B. Tier Two profit sharing payout at target is 15% of quarterly base pay.



--------------------------------------------------------------------------------

  C. Tier Three profit sharing payout at target is 7.5% of quarterly base pay.

 

5. PAYMENT OF BONUS AWARDS

 

  5.1 Profit sharing plan distributions to Tier One participants are paid as
follows: 40% of each fiscal quarter’s calculation is paid in the subsequent
quarter, with the remaining 60% deferred and paid out over the next four
(4) quarters at 15% per quarter pending an individual’s continued employment.
Profit sharing plan distributions to Tier Two and Tier Three participants are
paid in the subsequent quarter, pending an individual’s continued employment.

 

6. GENERAL PROVISIONS

 

  6.1 The Plan shall become effective when adopted by the Board of Directors.
The Board of Directors or the Compensation Committee may at any time amend,
suspend or terminate the Plan, provided it must do so in a written resolution
and such action shall not adversely affect rights and interests of Plan
participants to individual bonuses earned prior to such amendment, suspension or
termination.

 

  6.2 No amounts awarded or accrued under this Plan shall be funded, set aside
or otherwise segregated prior to payment. The obligation to pay the bonuses
awarded hereunder shall at all times be an unfunded and unsecured obligation of
the Company. Plan participants shall have the status of general creditors and
shall look solely to the general assets of the Company for payment of their
bonus awards.

 

  6.3 No Plan participant shall have the right to alienate, pledge or encumber
his/her interest in this Plan, and such interest shall not (to the extent
permitted by law) be subject in any way to the claims of the Employee’s credits
or to attachment, execution or other process of law.

 

  6.4 No action of the Company in establishing the Plan, no action taken under
the Plan by the Committee and no provision of the Plan itself shall be construed
to grant any person the right to remain in the employ of the Company or its
subsidiaries for any period of specific duration. Rather, to the extent
permitted by applicable law, each Employee will be employed “at will,” which
means that either such Employee or the Company may terminate the employment
relationship at any time for any reason, with or without cause. Only the
President has the authority to enter into an agreement on any other terms, and
he or she can only do so in a writing signed by him or her.

 

  6.5 This is the full and complete agreement between the eligible Employees and
the Company with respect to its subject matter.

 

- 2 -